Citation Nr: 0619060	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  03-36 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's chronic prostate cancer residuals, evaluated as 100 
percent disabling from May 11, 2000, as 20 percent disabling 
effective as of December 1, 2002, and as noncompensably 
disabling effective as of October 29, 2003.  

2.  Entitlement to an effective date prior to May 11, 2000, 
for the award of service connection for chronic prostate 
cancer residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from January 1960 to January 
1988.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) which, in pertinent 
part, established service connection for chronic prostate 
cancer residuals; assigned a 100 percent evaluation for that 
disability; and effectuated the award as of May 11, 2000.  In 
May 2002, the RO, in pertinent part, proposed to reduce the 
evaluation for the veteran's chronic prostate cancer 
residuals from 100 to 10 percent.  In September 2002, the RO 
reduced the evaluation for the veteran's chronic prostate 
cancer residuals from 100 to 20 percent and effectuated the 
reduction as of December 1, 2002.  In October 2003, the RO 
reduced the evaluation for the veteran's chronic prostate 
cancer residuals from 20 percent to noncompensable and 
effectuated the reduction as of October 29, 2003.  


FINDINGS OF FACT

1.  From December 1, 2002, the veteran's chronic prostate 
cancer residuals have been shown to be manifested by no more 
than brachytherapy residuals; irradiation cystitis; an 
irritable bladder; daytime urinary frequency of urination at 
one-half hour intervals; and nocturia of greater than 5 times 
per night.  

2.  The veteran was initially diagnosed with prostate cancer 
in August 1998;
his May 2000 claim for service connection for prostate cancer 
was received by the RO on May 11, 2000.  


CONCLUSIONS OF LAW

1.  The reduction of the evaluation for the veteran's chronic 
prostate cancer residuals from 100 percent to 20 percent 
effective as of December 1, 2002, was improper and the 
criteria for assignment of a 40 percent evaluation, but no 
greater, from December 1, 2002, and thereafter, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a), 3.344(c), 4.14, 4.115a, 
4.115b, Diagnostic Code 7528 (2005).  

2.  An effective date prior to May 11, 2000, for the award of 
service connection for chronic prostate cancer is not 
warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
evaluation of the veteran's chronic prostate residuals and 
his claim of entitlement to an earlier effective date for the 
award of service connection for that disability, the Board 
observes that the RO issued VCAA notices to the veteran in 
June 2004 and June 2005 which informed him of the evidence 
generally needed to support a claim of entitlement to an 
increased evaluation and an earlier effective date for the 
award of service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claims.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded multiple VA examination for compensation purposes.  
The examination reports are of record.  There remains no 
issue as to the substantial completeness of the veteran's 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2005).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the instant appeal, 
the veteran was not informed of the type of evidence 
necessary to establish an effective date for an increased 
evaluation for the claimed disability.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as to the 
evaluation of his chronic prostate cancer residuals given the 
favorable outcome below.  In reference to his claim to an 
earlier effective date for the award of service connection, 
the preponderance of the evidence is against the veteran's 
claim and the notice deficiencies are thus rendered moot.  
Any duty imposed on the VA, including the duty to assist and 
to provide notification, has been met.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  

II.  Chronic Prostate Cancer Residuals

A.  Historical Review

The veteran's service personal records note that he served in 
the Republic of Vietnam.  An August 1998 pathology report 
from Sheppard Air Force Base, Texas, indicates that the 
veteran was diagnosed with adenocarcinoma of the prostate.  
Clinical documentation from Wilford Hall Medical Center, 
Lackland, Air Force Base, Texas, dated in January 1999 
conveys that the veteran underwent Iodine-125 interstitial 
permanent prostate brachytherapy and cystoscopy.  

In May 2000, the veteran submitted a claim for service 
connection for prostate cancer.  The claim was received by 
the RO on May 11, 2000.  

The report of a June 2000 VA fee basis examination notes the 
veteran's history of prostate cancer and subsequent 
brachytherapy and transurethral resection of the prostate 
(TURP).  The veteran was diagnosed with "status post 
prostate cancer treatment with radioactive pellets and TURP 
with residual erectile dysfunction.  In April 2002, the RO 
established service connection for chronic prostate cancer 
residuals and assigned a 100 percent schedular evaluation for 
that disability under the provisions of 38 C.F.R. § 4.115b, 
Diagnostic Code 7528.  

In May 2002, the RO proposed to reduce the evaluation for the 
veteran's chronic prostate cancer residuals from 100 to 10 
percent.  In September 2002, the RO reduced the evaluation 
for the veteran's chronic prostate cancer residuals from 100 
to 20 percent and effectuated the reduction as of December 1, 
2002.  
In October 2003, the RO proposed to reduce the evaluation for 
the veteran's chronic prostate disorder from 20 percent to 
noncompensable; determined that the action would not result 
in a reduction in the disability compensation then being paid 
to the veteran and thus did not require notice under the 
provisions of 38 C.F.R. § 3.105(e); and effectuated the 
reduction as of October 29, 2003.  

B.  Evaluation

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunction, 
infections, or a combination of these symptomatologies.  
Where the applicable diagnostic codes refer to these specific 
areas of dysfunction, only the predominant area of 
dysfunction shall be considered for rating purposes.  Since 
the described areas of dysfunction do not cover all symptoms 
resulting from genitourinary diseases, specific diagnoses may 
include a description of symptoms assigned to that diagnosis.  
38 C.F.R. § 4.115a (2005).  

Malignant neoplasms of the genitourinary system warrant a 100 
percent evaluation.  Following the cessation of surgical, 
X-ray, antineoplastic chemotherapy, or other therapeutic 
procedure, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. 
§ 3.105(e) (2005).  If there has been no local reoccurrence 
or metastasis, the residual disability will be evaluated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528 
(2005).  

Voiding dysfunction is evaluated as either urine leakage, 
frequency, or obstructed voiding.  Continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence requiring the wearing of absorbent 
materials which must be changed less than two times per day 
warrants a 20 percent evaluation.  A 40 percent evaluation 
requires the wearing of absorbent materials which must be two 
to four times per day.  A 60 percent evaluation requires the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day.  

Urinary frequency manifested by daytime voiding at intervals 
of between two and three hours or awakening to void twice per 
night warrants a 10 percent evaluation.  A 20 percent 
evaluation requires daytime voiding at intervals of between 
one and two hours or awakening to void three to four times 
per night.  A 40 percent evaluation requires daytime voiding 
at intervals of less than one hour or awakening to void five 
or more times per night.  

Obstructive voiding symptomatology with or without stricture 
disease requiring dilation one or two times a year warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, and decreased force of stream) with any one or 
combination of the following: (1) post void residuals greater 
than 150 cc; (2) uroflowmetric findings of markedly 
diminished peak flow rate (less than 10 cc/sec); (3) 
recurrent urinary tract infections secondary to obstruction; 
and (4) stricture disease requiring periodic dilatation every 
two to three months.  A 30 percent evaluation requires 
urinary retention necessitating intermittent or continuous 
catheterization.  

Renal dysfunction manifested by albumin and casts with a 
history of acute nephritis or hypertension which does not met 
the criteria for a compensable evaluation under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 warrants a noncompensable 
evaluation.  A 30 percent evaluation requires constant or 
recurring albumin with hyaline and granular casts or red 
blood cells; transient or slight edema; or hypertension 
meeting the criteria for at least 10 percent evaluation under 
38 C.F.R. § 4.104, Diagnostic Code 7101.  A 60 percent 
evaluation requires constant albuminuria with some edema; 
definite decrease in kidney function; or hypertension meeting 
the criteria for at least 40 percent evaluation under 38 
C.F.R. § 4.104, Diagnostic Code 7101.  A 80 percent 
evaluation requires persistent edema and albuminuria with BUN 
of 40 to 80 mg %; or, creatinine of 4 to 8 mg%; or, 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  A 100 
percent evaluation requires the need for regular dialysis, or 
precluding more than sedentary activity from one of the 
following: persistent edema and albuminuria; or, BUN more 
than 80 mg %; or, creatinine of more than 8 mg %; or, 
markedly decreased function of kidney or other organ systems, 
especially cardiovascular.  38 C.F.R. § 4.115a (2005).  
The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  

At a May 2002 VA fee basis examination the veteran reported 
that he urinated "multiple times during the day" and 
approximately two to three times at night.  He did not 
require an appliance.  A May 2002 addendum to Dr. Morgan's 
evaluation clarified that the veteran was not receiving any 
treatment for his prostate cancer and the veteran's prostate 
cancer residuals included mild testicular atrophy and 
impotence.  

A June 2002 VA treatment record states that the veteran 
complained of erectile dysfunction and microscopic hematuria.  
He was noted to take prescribed Flomax and Viagra.  The 
treating VA physician commented that the veteran's 
brachytherapy was a possible cause of his symptomatology.  
Impressions of post-brachytherapy prostate cancer and 
microscopic hematuria were advanced.  

An August 2002 VA treatment record notes that the veteran 
complained of nocturia of six to eight times a night with a 
good stream and large volumes.  An impression of an irritable 
bladder was advanced.  A September 2002 VA treatment entry 
stated that the veteran's "nocturia had completely 
resolved." An October 2002 VA treatment entry states that an 
assessment of post-brachytherapy prostate cancer "with 
slight PSA creep;" an irritable bladder "probably related 
to brachytherapy;" and microscopic hematuria was advanced.  

In his December 2002 notice of disagreement, the veteran 
advanced that his chronic prostate cancer residuals were 
manifested in part by blood in his urine.  

A February 2003 VA treatment record conveys that the veteran 
was being treated for post-brachytherapy prostate cancer 
residuals with irritable bladder symptoms.  A November 2003 
VA treatment entry states that the veteran continued to 
experience brachytherapy residuals including irradiation 
cystitis, hematuria, and erectile dysfunction.  The veteran 
reported bladder spasms, nocturia with urination of five to 
six times a night and associated impaired sleep and 
depression.  An assessment of post-brachytherapy prostate 
cancer residuals with irradiation cystitis and erectile 
dysfunction was advanced.  

A January 2005 VA treatment record states that the veteran 
complained of nocturia of two to three times per night.  An 
assessment of post-brachytherapy prostate cancer residuals 
with irradiation cystitis and erectile dysfunction was 
advanced.  A March 2005 VA treatment entry indicates that the 
veteran complained of urinary frequency and nocturia.  

At a March 2005 VA fee basis evaluation the veteran reported 
urinating 15 times a day at approximately one-half hour 
intervals; nocturia of six times a night; urinary 
incontinence which did not require use of a pad or other 
absorbent material; and erectile dysfunction.  The veteran 
was also noted to suffer from diabetes mellitus-related renal 
insufficiency.  

An April 2005 VA treatment record shows that the veteran 
complained of and was treated for urinary urge, frequency, 
nocturia, and incontinence.  

Tacit and initial issues before the Board are whether the 
RO's September 2002 reduction of the evaluation for the 
veteran's chronic prostate cancer residuals from 100 to 20 
percent as of December 1, 2002, and its subsequent October 
2003 reduction of the evaluation for his chronic prostate 
cancer residuals from 20 percent to noncompensable as of 
October 29, 2003, were proper.  See Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  The circumstances under which an 
evaluation may be reduced are specifically limited and 
carefully circumscribed by regulations promulgated by the 
Secretary of the VA.  Dofflemyer v. Derwinski, 2 Vet. App. 
277, 280 (1992).  

The provisions of 38 C.F.R. § 3.344 (2005) direct, in 
pertinent part, that:

  (a)	Examination reports indicating 
improvement.  Rating agencies will handle 
cases affected by change of medical 
findings or diagnosis, so as to produce 
the greatest degree of stability of 
disability evaluations consistent with 
the laws and VA regulations governing 
disability compensation and pension.  It 
is essential that the entire record of 
examinations and the medical-industrial 
history be reviewed to ascertain whether 
the recent examination is full and 
complete, including all special 
examinations indicated as a result of 
general examination and the entire case 
history.  This applies to treatment of 
intercurrent diseases and exacerbations, 
including hospital reports, bedside 
examinations, examinations by designated 
physicians, and examinations in the 
absence of, or without taking full 
advantage of, laboratory facilities and 
the cooperation of specialists in related 
lines.  Examinations less full and 
complete than those on which payments 
were authorized or continued will not be 
used as a basis of reduction.  Ratings on 
account of diseases subject to temporary 
or episodic improvement, e.g., manic 
depressive or other psychotic reaction, 
epilepsy, psychoneurotic reaction, 
arteriosclerotic heart disease, bronchial 
asthma, gastric or duodenal ulcer, many 
skin diseases, etc., will not be reduced 
on any one examination, except in those 
instances where all the evidence of 
record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated.  Ratings on account of 
diseases which become comparatively 
symptom free (findings absent) after 
prolonged rest, e.g. residuals of 
phlebitis, arteriosclerotic heart 
disease, etc., will not be reduced on 
examinations reflecting the results of 
bed rest.  Moreover, though material 
improvement in the physical or mental 
condition is clearly reflected, the 
rating agency will consider whether the 
evidence makes it reasonably certain that 
the improvement will be maintained under 
the ordinary conditions of life.  When 
syphilis of the central nervous system or 
alcoholic deterioration is diagnosed 
following a long prior history of 
psychosis, psychoneurosis, epilepsy, or 
the like, it is rarely possible to 
exclude persistence, in masked form, of 
the preceding innocently acquired 
manifestations.  Rating boards 
encountering a change of diagnosis will 
exercise caution in the determination as 
to whether a change in diagnosis 
represents no more than a progression of 
an earlier diagnosis, an error in prior 
diagnosis or possibly a disease entity 
independent of the service-connected 
disability.  When the new diagnosis 
reflects mental deficiency or personality 
disorder only, the possibility of only 
temporary remission of a super-imposed 
psychiatric disease will be borne in 
mind.  

  (b)	Doubtful cases.  If doubt 
remains, after according due 
consideration to all the evidence 
developed by the several items discussed 
in paragraph (a) of this section, the 
rating agency will continue the rating in 
effect, citing the former diagnosis with 
the new diagnosis in parentheses, and 
following the appropriate code there will 
be added the reference "Rating continued 
pending reexamination __ months from this 
date, § 3.344."  The rating agency will 
determine on the basis of the facts in 
each individual case whether 18, 24 or 30 
months will be allowed to elapse before 
the reexamination will be made.  

  (c)	Disabilities which are likely 
to improve.  The provisions of paragraphs 
(a) and (b) of this section apply to 
ratings which have continued for long 
periods at the same level (5 years or 
more).  They do not apply to disabilities 
which have not become stabilized and are 
likely to improve.  Reexaminations 
disclosing improvement, physical or 
mental, in these disabilities will 
warrant reduction in rating.  (emphasis 
added)

The Court has clarified that: 

Thus, in any rating-reduction case not 
only must it be determined that an 
improvement in a disability has actually 
occurred but also that that improvement 
actually reflects an improvement in the 
veteran's ability to function under the 
ordinary conditions of life and work.  
Brown (Kevin) v. Brown, 5 Vet. App. 413, 
421 (1993).  

Following cessation of his therapeutic prostate cancer 
treatment, the veteran was afforded multiple urinary 
evaluations in compliance with the provisions of 38 C.F.R. 
§ 4.115b, Diagnostic Code 7528.  The veteran's prostate 
cancer residuals have been shown to be principally manifested 
by urinary frequency.  While the veteran does have 
significant renal dysfunction, such disability has been 
attributed to his service-connected diabetes mellitus and 
cardiovascular disabilities for which an 80 percent 
evaluation has been assigned under the provisions of 38 
C.F.R. § 4.115b, Diagnostic Code 7507 (2005).  In August 
2002, VA medical personnel noted the veteran experienced 
nocturia of six to eight times a night associated with his 
chronic prostate residuals.  The March 2005 evaluation 
conducted for the VA by Dr. Russell reflects that the veteran 
reported urinated 15 times a day at approximately half hour 
intervals and nocturia of six times a night.  Such findings 
merit assignment of a 40 percent evaluation under the 
provisions of 38 C.F.R. § 4.115a, the maximum evaluation for 
urinary frequency.  

In addressing the propriety of the reductions of the 
evaluations for the veteran's chronic prostate cancer 
residuals, the Board finds that the September 2002 rating 
decision was correct in reducing the 100 percent schedular 
evaluation based upon the clinical record which showed that 
the veteran's therapeutic treatment had ceased more than six 
months prior to the reduction and there was no objective 
evidence of either local reoccurrence or metastasis of the 
cancer.  However, the reduction was improper to the extent 
that it assigned a 20 percent evaluation given the evidence 
establishing entitlement to a 40 percent evaluation for 
urinary frequency.  The October 2003 reduction action was 
improper as there was no evidence of any improvement in the 
veteran's disability.  

In the absence of evidence showing that the veteran's 
prostate cancer is active, has metastasized, or requires the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day, the Board 
concludes that a 40 percent evaluation adequately reflects 
the disability picture associated with the veteran's 
service-connected chronic prostate cancer residuals and a 
preponderance of the evidence is against a higher evaluation.  

C.  Earlier Effective Date 

Unless otherwise specifically provided in Chapter 51 of Title 
38 of the United States Code, the effective date of an award 
based on an original claim shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
application therefor.  38 U.S.C.A. § 5110(a) (West 2002).  
The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(1) (West 2002).  

Title 38 of the Code of Federal Regulations (2005) clarifies 
that an award of direct service connection will be effective 
on the day following separation from active military service 
or the date on which entitlement arose if the claim is 
received within one year of separation from service.  
Otherwise, the effective date shall be the date of receipt of 
the veteran's claim or the date on which entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2005).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2005).  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran asserts that the effective date for the 
award of service connection for his prostate cancer should be 
the date of the initial diagnosis of the disability.  The 
veteran was discharged from active service in January 1988.  
The first clinical documentation of record of the veteran's 
prostate cancer is the August 27, 1998, pathology report from 
Sheppard Air Force Base reflecting a diagnosis of 
adenocarcinoma of the prostate.  The veteran's May 2000 claim 
of entitlement to service connection was received by the RO 
on May 11, 2000.  As the veteran's May 2000 claim for service 
connection was received some 12 years after service 
separation and following his clinical diagnosis of prostate 
cancer, the effective date for the award of service 
connection for prostate cancer is May 11, 2000, the date of 
receipt of his claim.  38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2005).  


ORDER

The reduction of the evaluation for the veteran's chronic 
prostate cancer residuals from 100 to 20 percent as of 
December 1, 2002, was improper and assignment of a 


40 percent evaluation, but no greater, from December 1, 2002, 
and thereafter, is granted.  

An effective date prior to May 11, 2000, for the award of 
service connection for the veteran's chronic prostate cancer 
residuals is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


